          Case 7:17-cr-00089-CS Document 979 Filed 03/30/20 Page 1 of 2


                                        LAW OFFICE OF
                               ROBERT S. FRANKLIN, P.A.

Robert S. Franklin
Admitted Florida, New York

                                                         March 30, 2020

BY ECF
Honorable Cathy Seibel
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601-4150
        Re:     United States v. Steven L. Crea, 17-CR-089 (CS)
Dear Judge Seibel:
        We write to respectfully request that the Court issue a scheduling order to allow for at least
45-days for defense briefing and an evidentiary hearing, if necessary, to address the Government’s
request for a Preliminary Order of Forfeiture. Given the ongoing health pandemic (COVID-19), it is
unfortunately not possible for the defense to effectively address such matter sooner, especially
considering the restrictions that have been placed on counsel’s access to Mr. Crea and travel.
Moreover, the fact that the Government’s request was filed months after the verdict was returned on
November 15, 2019, demonstrates that such a scheduling will not cause prejudice and is proper
considering the current pandemic.
         In addition, the Government’s need for an immediate Preliminary Order of Forfeiture is
undermined by the fact that its one-page letter fails to adequately address the factual and legal basis
for such an order. For example, the Government vaguely asserts that a forfeiture of $2.4 million
could be founded on Mr. Crea’s interest in a legal loan that was issued to Sparrow Construction by
Jambrit Holding. However, as the Court may recall, that loan was lawfully provided to Sparrow by
Jamrbrit Holding on behalf of the company’s three investors, to include Yoram Shemesh, Mr. Crea
and his attorney (Lance Fallow, Esq.) who both approved the loan and drafted the underlying loan
documents. While counsel will substantively brief this matter at a later date, it is counsel’s current
recollection that the Government’s own witnesses testified that such loan was legal (see, e.g., Tr.
4341 (The prosecution stated in its summation, “Now, nobody here is saying the loan by itself is
illegal. All the paperwork is official. Crea even paid taxes on it.”)), and that the repayment of such
loan was not derived from Mr. Crea’s engagement in extortionate conduct (see, e.g., Tr. 3557-3565)
(Silverstein testified that the means of collection that were utilized by Mr. Fallow were “fair” and
lawfully based on the provisions set forth in the contractual agreement)).
        Moreover, the trial record also reflects that the monies used by Mr. Crea to fund his interest
in the loan was from joint accounts shared by his wife and children (see, e.g., Tr. 3319). Their
interest in such loan is not forfeitable, which will likely be the subject of ancillary proceedings. In


               2465 Mercer Ave., Suite 301, West Palm Beach, FL 33401
                                         Phone: (561) 775-7000
                                      e-mail: rfranklinlaw@gmail.com
          Case 7:17-cr-00089-CS Document 979 Filed 03/30/20 Page 2 of 2
this regard, the Government’s letter cites no evidence that proves Mr. Crea’s (lawful) interest in the
loan was sourced by criminal activity connected to this case. In fact, the current record provides no
such evidence whatsoever. To the contrary, however, the Government was provided numerous
documents, as part of Mr. Crea’s reverse Rule 16 disclosures, demonstrating that the loan was
sourced by Mr. Crea’s (and his wife’s) legitimate income––reaffirmed by their tax filings through
the years––which will be further explored in Mr. Crea’s substantive filing and at the hearing.
        Ultimately, there is no legitimate basis for the Court to order the proposed Preliminary Order
of Forfeiture at this time, especially based on the Government’s misguided reasoning––which was
provided in a one-page letter, several months after the verdict, and before the defense (and Mr. Crea)
can be fully heard on such an important matter.
       Accordingly, it is respectfully requested that the Court issue the requested scheduling order
(which accounts for the current circumstances caused by the pandemic) for the defense’s briefing
and an evidentiary hearing, if necessary, to address forfeiture.
                                               Respectfully submitted,
                                               /s/
                                               Robert Franklin, Esq.
                                               Anthony DiPietro, Esq.
                                               Brendan White, Esq.

                                               Counsel for Steven L. Crea
